PUBLISHED


UNITED STATES COURT OF APPEALS
             FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,             
                Plaintiff-Appellee,
               v.                           No. 11-5193
HAROLD FORD,
               Defendant-Appellant.
                                      
        Appeal from the United States District Court
   for the Eastern District of North Carolina, at Raleigh.
            W. Earl Britt, Senior District Judge.
                   (7:08-cr-00093-BR-1)

                 Argued: October 26, 2012

                  Decided: January 4, 2013

Before TRAXLER, Chief Judge, DIAZ, Circuit Judge, and
Catherine C. EAGLES, United States District Judge for the
 Middle District of North Carolina, sitting by designation.



Affirmed by published opinion. Judge Eagles wrote the opin-
ion, in which Chief Judge Traxler and Judge Diaz joined.
2                   UNITED STATES v. FORD
                         COUNSEL

ARGUED: James Edward Todd, Jr., OFFICE OF THE FED-
ERAL PUBLIC DEFENDER, Raleigh, North Carolina, for
Appellant. Joshua L. Rogers, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appel-
lee. ON BRIEF: Thomas P. McNamara, Federal Public
Defender, G. Alan DuBois, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Raleigh, North Carolina, for Appellant. Thomas
G. Walker, United States Attorney, Jennifer P. May-Parker,
Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appel-
lee.


                         OPINION

EAGLES, District Judge:

   A jury found Harold Ford guilty of being a felon in posses-
sion of a firearm. We reversed his conviction because of a
post-trial change in law effected by United States v. Simmons,
649 F.3d 237 (4th Cir. 2011) (en banc), and remanded the
case for further proceedings. United States v. Ford (Ford I),
447 F. App’x 484, 485 (4th Cir. 2011) (unpublished). Ford
was again convicted, and he now appeals on double jeopardy
grounds. Finding no error, we affirm.

                              I.

   In September 2009, Ford was tried before a jury in the
Eastern District of North Carolina on one count of unlawfully
possessing a firearm, having been convicted of a crime pun-
ishable by imprisonment for a term exceeding one year, in
violation of 18 U.S.C. § 922(g)(1). J.A. 41-221. The govern-
ment sought to introduce evidence of Ford’s 2003 North Car-
                    UNITED STATES v. FORD                     3
olina conviction for the Class I felony of possession with
intent to distribute marijuana. J.A. 139-140, 142. For that con-
viction, Ford was sentenced to 8-10 months in prison. J.A.
140. Under North Carolina’s structured sentencing laws at the
time, Ford’s sentence could not have exceeded 12 months
given his prior criminal record, even though a person whose
prior record was more serious could have received a maxi-
mum sentence of up to 15 months. Ford objected that the
2003 conviction was inadmissible because it was not for a
crime punishable by more than a year in prison, and therefore
it could not serve as a predicate felony for the § 922(g)(1)
charge. J.A. 140-43.

   While Ford’s objection had support in a Sixth Circuit case,
United States v. Pruitt, 545 F.3d 416 (6th Cir. 2008), it was
foreclosed by our decision in United States v. Harp, 406 F.3d
242, 246 (4th Cir. 2005), overruled by Simmons, 649 F.3d at
241. Harp made clear that in determining "whether a convic-
tion is for a crime punishable by a prison term exceeding one
year, . . . we consider the maximum aggravated sentence that
could be imposed for that crime upon a defendant with the
worst possible criminal history." Id. (emphasis removed). The
district court therefore allowed evidence of the conviction.
J.A. 143. The government did not introduce evidence of any
other convictions.

   At the close of the government’s case and again at the close
of all evidence, Ford moved for a judgment of acquittal, each
time asserting that the government had failed to prove he had
a prior felony conviction prohibiting him from possessing a
firearm. J.A. 156-57, 181. The district court denied both
motions, reiterating that Ford’s argument was foreclosed by
Fourth Circuit precedent. J.A. 158, 181. The jury found Ford
guilty, and the district court sentenced him to 78 months in
prison. J.A. 6, 8.

  Ford appealed. J.A. 9. We placed his appeal in abeyance
pending an en banc decision in Simmons. J.A. 11. In Sim-
4                      UNITED STATES v. FORD
mons, we overruled Harp and sustained an argument similar
to the one Ford had made before the district court. 649 F.3d
at 247-48. Thereafter, in a per curiam opinion, we reversed
Ford’s § 922(g)(1) conviction and remanded the case to the
district court for further proceedings. Ford I, 447 F. App’x at
484.

   On remand, the government moved to retry Ford based on
other previous convictions, each of which was for a crime
indisputably punishable by more than a year in prison. J.A. 260.1
The district court granted the motion, rejecting Ford’s asser-
tion that retrial would violate the Double Jeopardy Clause.
J.A. 300. Ford entered a conditional guilty plea, preserving
for appeal his double jeopardy argument, and the district court
sentenced him to 27 months in prison. J.A. 346-51, 378. Ford
timely appealed, J.A. 388, and we have jurisdiction pursuant
to 18 U.S.C. § 3742(a) and 28 U.S.C. § 1291.

                                   II.

   Ford contends that in Ford I we reversed his conviction
because the evidence was legally insufficient to support a
guilty verdict, and that, like an acquittal, such a reversal bars
retrial under the Double Jeopardy Clause of the Fifth Amend-
ment. The Double Jeopardy Clause provides: "[N]or shall any
person be subject for the same offense to be twice put in jeop-
ardy of life or limb." We review de novo whether a defendant
will be subject to double jeopardy by retrial on a criminal
charge. United States v. Goodine, 400 F.3d 202, 206 (4th Cir.
2005).
    1
    Ford was convicted in 1973 of aggravated assault and of assault with
a deadly weapon inflicting serious injury. He was convicted in 1983 of
selling controlled substances and of two counts of possession with intent
to sell and deliver a controlled substance. J.A. 260.
                    UNITED STATES v. FORD                     5
                              A.

   In general, the Double Jeopardy Clause "forbids a second
trial for the purpose of affording the prosecution another
opportunity to supply evidence which it failed to muster in the
first proceeding." Burks v. United States, 437 U.S. 1, 11
(1978). Thus, the Double Jeopardy Clause prohibits the retry-
ing of a defendant whose conviction is "reversed by an appel-
late court solely for lack of sufficient evidence to sustain the
jury’s verdict." Id. at 2. On the other hand, the Double Jeop-
ardy Clause "does not prevent the government from retrying
a defendant who succeeds in getting his first conviction set
aside . . . because of some error in the proceedings leading to
conviction." Lockhart v. Nelson, 488 U.S. 33, 38, 40
(1988)(holding that "the Double Jeopardy Clause allows
retrial when a reviewing court determines that a defendant’s
conviction must be reversed because evidence was errone-
ously admitted against him, and also concludes that without
the inadmissible evidence there was insufficient evidence to
support a conviction.")

   We have held that when a conviction is reversed because
of a post-trial change in law, a second trial is permitted. In
United States v. Ellyson, 326 F.3d 522 (4th Cir. 2003), we
considered the double jeopardy ramifications of such a rever-
sal, concluding it was analogous to one for procedural error
and therefore did not bar retrial. There, defendant Ellyson was
tried on federal child pornography charges. Id. at 526. The
district court instructed the jury that the government was
required to prove that the pornographic materials in question
either involved or appeared to involve minors. Id. After the
jury returned a guilty verdict, Ellyson appealed, in relevant
part contending that the "appeared to involve" prong of the
instructions violated the First Amendment—an argument he
conceded was contrary to existing Fourth Circuit precedent
but was the law in the Ninth Circuit. Id. at 527. His appeal
was held in abeyance until the Supreme Court decided Ash-
croft v. Free Speech Coalition, 535 U.S. 234 (2002), which
6                       UNITED STATES v. FORD
invalidated the statute underlying the challenged instruction
as overbroad. Ellyson, 326 F.3d at 527. Because we could not
conclude that the jury’s verdict was based solely on a finding
that the pornographic materials actually involved minors, we
set the verdict aside. Id. at 531. We then addressed the appli-
cability of the retrial bar associated with reversals for insuffi-
cient evidence:

        [T]he double jeopardy concerns that preclude the
        government from having a second opportunity to
        build a case against a defendant when it failed to do
        so the first time are not present here. Any insuffi-
        ciency in the proof was caused by the subsequent
        change in law under Free Speech Coalition, not the
        government’s failure to muster evidence. . . . Similar
        reasoning [to that in Lockhart, 488 U.S. at 34, 42,]
        applies here. The government presented its evidence
        under the wrong standard, i.e., it presented evidence
        correctly believing, based on the law at the time, that
        it was enough to prove the images "appeared" to
        depict minors. If the evidence in the record is insuffi-
        cient to support a verdict under Free Speech Coali-
        tion, it is not because of the government’s failure of
        proof but because of the changes brought by Free
        Speech Coalition.

Id. at 533-34. We held, therefore, that there was no double
jeopardy bar to Ellyson’s retrial. Id.2

  Other circuits considering this issue agree that where a
reviewing court determines that the evidence presented at trial
    2
   We held, in the alternative, that there was sufficient evidence in the
record to support a guilty verdict for Ellyson even under the revised legal
standard. Ellyson, 326 F.3d at 534-35. Where a court makes alternative
holdings to support its decision, each holding is binding precedent. United
States v. Fulks, 454 F.3d 410, 434-35 (4th Cir. 2006) (citing MacDonald,
Sommer & Frates v. Yolo Cnty., 477 U.S. 340, 346 n.4 (1986)).
                     UNITED STATES v. FORD                       7
has been rendered insufficient only by a post-trial change in
law, double jeopardy concerns do not preclude the govern-
ment from retrying the defendant. E.g., United States v. Robi-
son, 505 F.3d 1208, 1225 (11th Cir. 2007); United States v.
Wacker, 72 F.3d 1453, 1465 (10th Cir. 1996); United States
v. Weems, 49 F.3d 528, 531 (9th Cir. 1995); see also United
States v. Bruno, 661 F.3d 733, 742-43 & n.2 (2d Cir. 2011)
(facing a similar issue and collecting cases, including Ellyson,
but deciding the case on other grounds); United States v.
Green, 139 F.3d 1002, 1004 (4th Cir. 1998) (holding that
vacatur of a judgment based on a post-judgment change in
law is "akin to a reversal for trial error").

                                B.

   Ford’s double jeopardy argument fails in light of Ellyson.
The Harp definition of "punishable by more than a year" was
binding on the district court, notwithstanding the existence at
the time of a Sixth Circuit decision similar to the decision
later rendered in Simmons.3 Ford’s 2003 drug conviction was
clearly admissible and sufficient under the Harp standard to
qualify him as a felon, but it was clearly inadmissible and
insufficient under the Simmons standard. Thus, the govern-
ment, as in Ellyson, "presented evidence correctly believing,
based on the law at the time, that it was enough to prove" that
Ford was a felon. See Ellyson, 326 F.3d at 534. And just as
in Ellyson, "[a]ny insufficiency in the proof" here "was caused
by the subsequent change in the law" effected by Simmons,
"not the government’s failure to muster evidence" under the
legal standard that existed as binding precedent at the time of
the trial. See Ellyson, 326 F.3d at 534. The Ford I decision
was therefore "akin to a reversal for trial error," see Green,
139 F.3d at 1004, and retrial did not run afoul of the Double
Jeopardy Clause.
  3
   Simmons itself rested heavily on a Supreme Court case postdating
Ford’s trial: Carachuri-Rosendo v. Holder, 130 S. Ct. 2577 (2010).
8                       UNITED STATES v. FORD
  Ford attempts to distinguish Ellyson by noting that the Elly-
son court explained why the change in law at issue there ren-
dered jury instructions erroneous, whereas the Ford I court
reversed because, as in Burks, the government did not present
sufficient evidence. This contention is unavailing for at least
two distinct reasons.

   First, in Ford I we reversed Ford’s conviction "[i]n view of
our holding in Simmons" without commenting on evidentiary
sufficiency or the government’s alleged failure of proof. 447
F. App’x at 485.4 We remanded for further proceedings, not
for entry of a judgment of acquittal. Id.; see, e.g., United
States v. Habegger, 370 F.3d 441, 446 (4th Cir. 2004) (revers-
ing for insufficient proof and remanding "with instructions to
enter a judgment of acquittal"); United States v. Grande, 620
F.2d 1026, 1040 (4th Cir. 1980) (same); see also Burks, 437
U.S. at 10-11, 18 (explaining that the only just remedy avail-
able to an appellate court determining that the evidence pre-
sented at trial was legally insufficient is the direction of a
judgment of acquittal).

   Second, nothing in Ellyson or any of the cases from other
circuits giving a change in law the same effect as a trial error
for double jeopardy purposes suggests their reasoning or hold-
ings are limited to the effect of a change in law on erroneous
jury instructions. Indeed, our decision in Ellyson, by its reli-
ance on the Supreme Court’s reasoning in Lockhart, is implic-
itly to the contrary, 326 F.3d at 533-34, and the decisions by
our sister circuits are explicitly to the contrary, see Robison,
505 F.3d at 1224-25 (holding that where the trial court made
clear before and during trial it would rely on a definition of
"navigable waters" later held to be incorrect, remand for a
    4
   Ford asserted in his Ford I briefs that an "independent ground for
reversal" was that the district court improperly instructed the jury regard-
ing the definition of a crime punishable by more than a year. Brief for
Appellant, Ford I, 447 F. App’x 484 (10-4176), 2010 WL 2867600, at *35
n.5.
                    UNITED STATES v. FORD                   9
new trial was appropriate because the government was
deprived of "any incentive to present evidence that might
have cured any resulting [evidentiary] insufficiency"); accord
Wacker, 72 F.3d at 1465; Weems, 49 F.3d at 531.

                             III.

  Finding no error, we affirm the decision of the district
court.

                                                 AFFIRMED